J-S39008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF J.L.F., A MINOR             IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA




    APPEAL OF: J.L.F., A MINOR

                                                      No. 1943 MDA 2017


          Appeal from the Dispositional Order Dated November 8, 2017
                  In the Court of Common Pleas of York County
               Juvenile Division at No: CP-67-JV-0000961-2017


BEFORE: STABILE, MURRAY, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                      FILED SEPTEMBER 18, 2018

        Appellant, J.L.F., appeals from the November 8, 2017 dispositional order

adjudicating Appellant delinquent and ordering his placement at Silver Oak

Academy. Counsel has filed a brief and petition withdraw pursuant to Anders.

V. California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009). We affirm the dispositional order and grant the petition

to withdraw.

        On August 17, 2017, the Commonwealth charged Appellant as an adult

with robbery, theft by unlawful taking, and receiving stolen property. 1 The

trial court granted Appellant’s decertification petition on September 15, 2017.

The complaining witness, T.B., testified that, on April 24, 2017, he arranged


____________________________________________


1    18 Pa.C.S.A. §§ 3701(a)(1)(ii), 3921(a), and 3925(a).
J-S39008-18


on Facebook to meet Appellant and sell or trade two pairs of shoes. N.T.

Hearing, 10/19/17, at 28-29. At the meeting, which took place at a local

restaurant, Appellant claimed he needed to go to his aunt’s house to get

money to pay for the shoes. Id. at 30-33. As the two walked together down

an alleyway, a man in a gray hoodie approached, said “give me the shit, give

me the shoes,” and pulled out a silver revolver. Id. at 34-35. T.B. handed

over the shoes and the gunman took the shoes and left.           Id. at 35-36.

Appellant, who did not appear to be scared during the robbery, told T.B. he

would get his shoes back and then took off after the guy with the gun. Id. at

37.   The gunman never pointed the gun at T.B.        Id.     T.B. ran into the

restaurant and reported the incident. Id. Police investigated and obtained

Appellant’s address. Id. at 21-22. Appellant’s stepfather granted permission

for a search of Appellant’s house, and police recovered one of the two stolen

pairs of shoes. Id. at 23-25. Police also recovered clothing exactly matching

the clothing Appellant wore during the incident. Id. at 24.

      In his defense, Appellant testified that, before the gunman approached,

he traded a pair of his own shoes to T.B. in exchange for the pair recovered

from his home.   Id. at 67-68.   Appellant claimed he was calm during the

robbery because he had been robbed before and wanted to ensure no one got

hurt. Id. at 75-76. He denied having an aunt living in the vicinity of the

robbery. Id. at 85.




                                    -2-
J-S39008-18


     The juvenile court found T.B. credible, Appellant not credible and, on

November    6,   2017,   adjudicated    Appellant   delinquent   of   the   three

aforementioned offenses.    Appellant filed a timely post-dispositional order

challenging the weight of the evidence. The juvenile court denied the motion,

and this timely appeal followed.

     The Anders Brief addressed the weight and sufficiency of the evidence

in support of the convictions.     Before we address the merits, we consider

counsel’s compliance with Anders and Santiago.

           Prior to withdrawing as counsel on a direct appeal under
     Anders, counsel must file a brief that meets the requirements
     established by our Supreme Court in Santiago. The brief must:

           (1) provide a summary of the procedural history and facts,
     with citations to the record;

          (2) refer to anything in the record that counsel believes
     arguably supports the appeal;

            (3) set forth counsel’s conclusion that the appeal is
     frivolous; and

            (4) state counsel’s reasons for concluding that the appeal is
     frivolous. Counsel should articulate the relevant facts of record,
     controlling case law, and/or statutes on point that have led to the
     conclusion that the appeal is frivolous.

     Counsel also must provide a copy of the Anders brief to his client.
     Attending the brief must be a letter that advises the client of his
     right to: (1) retain new counsel to pursue the appeal; (2) proceed
     pro se on appeal; or (3) raise any points that the appellant deems
     worthy of the court[’]s attention in addition to the points raised
     by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879–80 (Pa. Super. 2014).




                                       -3-
J-S39008-18


      Counsel’s brief and petition meet the foregoing requirements.           We

therefore proceed to the merits. We review a challenge to the sufficiency of

the evidence as follows:

            [O]ur present standard of review […] inquires whether the
      evidence, viewed in the light most favorable to the Commonwealth
      as the verdict winner, supports the [factfinder’s] finding that every
      element of the offense was proven beyond a reasonable doubt.

            In conducting this review, the entire record must be
      evaluated and all evidence actually received must be considered.

             When examining the evidence in the trial record in a light
      most favorable to the Commonwealth, we do not make new
      factual determinations based on the trial evidence introduced;
      rather, we accept the evidence of record, and all reasonable
      inferences drawn therefrom on which the factfinder could properly
      have based its verdict, as factually true. If the evidence of record
      viewed in the light most favorable to the Commonwealth, as well
      as all reasonable inferences derived therefrom, does not establish
      the defendant’s guilt beyond a reasonable doubt of any element
      of the offense for which he was tried, then the evidence is
      insufficient to sustain the defendant’s conviction as a matter of
      law, and he must be discharged. […] [I]f the trial evidence of
      record viewed in the light most favorable to the Commonwealth
      and all reasonable inferences drawn from that evidence is only, at
      most, equally consistent with a defendant’s innocence as it is with
      his guilt, the Commonwealth has not sustained its burden of
      proving the defendant’s guilt beyond a reasonable doubt.

In re J.B., ___ A.3d ___, 2018 WL 3446237, at *18 (Pa. July 18, 2018).

      The juvenile court adjudicated Appellant delinquent as an accomplice.

Accomplice liability attaches were, among other things, the defendant “aids or

agrees or attempts to aid” another person in the commission of an offense.

18 Pa.C.S.A. § 306(c)(1)(ii).

      A person is legally accountable for the conduct of another person
      when he is an accomplice of that person in the commission of an


                                      -4-
J-S39008-18


      offense. An accomplice is one who knowingly and voluntarily
      cooperates with or aids another in the commission of a crime. To
      be an accomplice, one must be an active partner in the intent to
      commit [the crime]. An [accomplice] must have done something
      to participate in the venture. However, [t]he least degree of
      concert or collusion in the commission of the offense is sufficient
      to sustain a finding of responsibility as an accomplice.

Commonwealth v. Savage, 695 A.2d 820, 825 (Pa. Super. 1997) (quoting

Commonwealth v. Calderini, 611 A.2d 206, 207-08 (Pa. Super. 1992),

appeal denied, 625 A.2d 1190 (Pa. 1993)).

      Robbery with threat of immediate serious injury occurs where, “in the

course of committing a theft, he […] threatens another with or intentionally

puts him in fear of immediate serious bodily injury[.]”            18 Pa.C.S.A.

§ 3701(a)(1)(ii). Theft by unlawful taking involving movable property occurs

where the defendant “takes, or exercises unlawful control over, movable

property of another with intent to deprive him thereof.”           18 Pa.C.S.A.

§ 3921(a).    Finally, a defendant commits the crime of receiving stolen

property where he “intentionally receives, retains, or disposes of movable

property of another knowing that it has been stolen, or believing that it has

probably been stolen, unless the property is received, retained, or disposed

with intent to restore it to the owner.” 18 Pa.C.S.A. § 3925(a).

      As we already explained, the juvenile court found that Appellant was in

possession of a pair of T.B.’s shoes after another man stole the shoes at

gunpoint. The gunpoint robbery clearly was sufficient to put T.B. in fear of

serious bodily injury.   § 3701(a)(1)(ii).   Shoes are movable property and



                                     -5-
J-S39008-18


police found one of the two stolen pairs at Appellant’s home. No evidence

indicates that Appellant intended to restore the shoes to T.B.

      The only question remaining is Appellant’s accomplice liability.         As

noted, Appellant and T.B. arranged to meet at a local restaurant, and then

Appellant led T.B. down an alleyway where a gunman appeared, demanded

that Appellant give him the shoes, and then ran off with the shoes. Police

later found Appellant in possession of a stolen pair of shoes. This evidence is

more than sufficient to establish a degree of concert or collusion between

Appellant and the gunman.        We agree with counsel’s conclusion that a

challenge to the sufficiency of the evidence in support of Appellant’s

convictions is frivolous.

      The Anders Brief also addresses the weight of the evidence in support

of Appellant’s convictions.

              The essence of appellate review for a weight claim appears
      to lie in ensuring that the trial court’s decision has record support.
      Where the record adequately supports the trial court, the trial
      court has acted within the limits of its discretion.

                                       […]

             A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. Rather, the
      role of the trial judge is to determine that notwithstanding all the
      facts, certain facts are so clearly of greater weight that to ignore
      them or to give them equal weight with all the facts is to deny
      justice.

                                       […]


                                      -6-
J-S39008-18



            An appellate court’s standard of review when presented with
      a weight of the evidence claim is distinct from the standard of
      review applied by the trial court. Appellate review of a weight
      claim is a review of the exercise of discretion, not of the underlying
      question of whether the verdict is against the weight of the
      evidence.

Commonwealth v. Roberts, 133 A.3d 759, 769–70, appeal denied, 145
A.3d 725 (Pa. 2016). “One of the least assailable reasons for granting or

denying a new trial is the lower court’s conviction that the verdict was or was

not against the weight of the evidence and that a new trial should be granted

in the interest of justice. Commonwealth v. Widmer, 744 A.2d 745, 753

(Pa. 2000). “An appellate court cannot substitute its judgment for that of the

finder of fact. Thus, we may only reverse the jury’s verdict if it is so contrary

to the evidence as to shock one’s sense of justice.”          Commonwealth v.

Passmore, 857 A.2d 697, 708 (Pa. Super. 2004), appeal denied, 868 A.2d
1199 (Pa. 2005).

      The   instant   case   turned    on   the    juvenile    court’s   credibility

determinations. The court credited T.B.’s testimony over that of Appellant.

In light of T.B.’s testimony, summarized above, the record clearly supports

the juvenile court’s adjudication. We therefore discern no abuse of discretion

in the juvenile court’s decision to deny a new trial. We further agree with

counsel’s conclusion that a weight of the evidence challenges is frivolous.

      In summary, we agree with counsel’s conclusion that the issues

presented in the Anders brief are frivolous. Likewise, our independent review



                                      -7-
J-S39008-18


of the proceedings confirms that this appeal is wholly frivolous. Santiago,
978 A.2d at 355 n.5 (citing Commonwealth v. McClendon, 434 A.2d , 1185,

1187 (Pa. 1981)). We therefore affirm the judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/18/2018




                                   -8-